Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

	
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 17-29, drawn to a method of additive manufacturing, classified in B33Y10/00.
II. Claim 30, drawn to an additive manufacturing apparatus, classified in B29C64.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process can be practice by hand. For example, guiding an energy beam along at least one beam path may be accomplished with a hand-held mirror.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Alan Marshall on 19 April 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 17-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 30 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17, including dependent claims 18-29, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “at least one defined beam path” but inconsistently refers to “the beam path” and “the at least one defined beam path.” Claim 29 as well recites “the beam path.” Additionally claims 27 and 28 refer to “the defined beam path.”  Such inconsistent terminology results in a lack of antecedent basis. For the purposes of this office action these limitations will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 20150183165 A1, hereinafter “Abe”).

Regarding claim 17, Abe teaches a method for operating at least one apparatus (see Figs. 1a-1b and abstract) for additively manufacturing (see abstract) three-dimensional objects by successive layerwise (see abstract) selective irradiation and consolidation of layers of a build material by at least one energy beam (see abstract), the method comprising: 
guiding ([0010] teaches scanning of the light beam) the at least one energy beam along at least one defined beam path ([0010] teaches scanning along a beam path) in a build plane ([0010] teaches scanning over a new layer of powder) or along a substitute beam path in the build plane, 


Regarding claim 18, Abe teaches the at least one parameter comprises a beam path length (see Fig. 10; [0015] teaches the path is changed based upon the length of the sub-irradiation paths; [0018]-[0019] teaches the combination of sub-irradiation paths so that they create a longer irradiation path; see [0072] teaching changing the beam irradiation based upon the distance to the edge; [0058]-[0063] teaching the various solutions to irradiation paths that fall below a threshold beam path distance) of at least two adjacent (see Figs. 9 and 10 showing adjacent short sub-irradiation beam paths) defined beam paths.

Regarding claim 19, Abe teaches wherein the at least two adjacent defined beam paths and the substitute beam path are assigned to a same region (see Figs. 9 and 10 showing substitute path in the same region of the build plane as short sub-irradiation paths) on the build plane.

Regarding claim 20, Abe teaches wherein the at least one energy beam is guided on the substitute beam path if the length of the at least two adjacent defined beam paths match or are 

Regarding claim 21, Abe teaches wherein the substitute beam path extends through a defined point (see Figs. 9 and 10 showing a substitute beam path that passes through a defined point in the sub-irradiation paths; Fig. 9 shows a serial combination of defined points or paths) of the at least two (see Figs. 9 and 10 showing alternate paths that may be taken through short sub-irradiation paths or perpendicular to the short sub-irradiation paths) adjacent defined beam paths.

Regarding claim 22, Abe teaches wherein the substitute beam path connects a center (see Fig. 9 showing a long sub-irradiation beam path that is created that is centered between two parallel beam paths; alternatively where two parallel beam paths are crossed by a perpendicular beam path the perpendicular path crosses through the center of the adjacent parallel paths) of each of the at least two adjacent defined beam paths.

Regarding claim 23, Abe teaches wherein the at least two adjacent defined beam paths are at least partially arranged in parallel ([0018]-[0019] teaches the combination of sub-irradiation paths so that they create a longer irradiation path for short sub-irradiation paths that are parallel; see Fig. 10 showing a perpendicular substitute line for the short sub-irradiation paths that are parallel to one another).



Regarding claim 25, Abe teaches wherein the at least one defined beam path is defined based at least on: a physical and/or chemical parameter of the build material, and/or an object parameter (see [0072] teaching changing the beam irradiation based upon the distance to the edge of the article being built) of a three-dimensional object to be built.

Regarding claim 26, Abe teaches wherein the at least one defined beam path is defined based at least on a parameter relating to a manufacturing process (see [0072] teaching changing the beam irradiation based upon the distance to the edge such that overheating of the object area does not occur; see also [0007] teaching overheating at the edge; [0008] teaches that an application blade may be disrupted if the beam path is not changed so as to avoid a local raised portion near the edge).

Regarding claim 27, Abe teaches wherein a length of the defined beam path is 1 mm or less ([0057] teaches that the threshold for determining a short sub irradiation versus a long sub irradiation is 1-2 mm or .1-1 mm; see [0058]-[0063] teaching the various solutions to irradiation paths that fall below the threshold).

Regarding claim 28, Abe teaches wherein a length of the defined beam path is defined based on an actual and/or nominal spot size ([0053] teaches that the power of the beam and the 

Regarding claim 29, Abe teaches wherein the at least one energy beam is guided on the beam path or the substitute beam path based at least in part on a distance (see Fig. 10; [0061]-[0063] teaches that the new beam path may be longer than the short sub-irradiation beam paths combined, thus the distance between the short sub-irradiations are compared to the new, alternate beam path that is made perpendicular to the short paths; see also Fig. 9 and accompanying text) between the at least two adjacent defined beam path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742